Exhibit 10.3

FORM OF VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of
December 22, 2009, by and among Bruckmann, Rosser, Sherrill & Co. III, L.P., a
Delaware limited partnership (the “Fund”), BRS Coinvestor III, L.P., a Delaware
limited partnership (the “Co-Invest Fund”, and together with the Fund, the
“Investors”), Ruth’s Hospitality Group, Inc., a Delaware corporation (the
“Company”), and the undersigned stockholder of the Company (the “Stockholder”).

Recitals

A. The Investors and the Company have entered into a Securities Purchase
Agreement, dated as of the date hereof (as it may be amended or supplemented
from time to time, the “Securities Purchase Agreement”), pursuant to which the
Investors will purchase 25,000 shares of the Company’s Series A 10% Convertible
Preferred Stock, par value $0.01 per share (the “Preferred Stock”), for an
aggregate purchase price of $25.0 million (the “Transaction”).

B. Pursuant to the terms of the Securities Purchase Agreement, the Company has
agreed to submit the issuance and sale of the Preferred Stock to its
stockholders for approval on the terms contemplated by the Securities Purchase
Agreement and the Certificate of Designations of the Preferred Stock (the
“Certificate of Designations”).

C. The Stockholder is the beneficial owner (as defined in Rule 13d-3 promulgated
under the Exchange Act) of such number of shares of common stock, par value
$0.01 per share, of the Company (“Company Common Stock”) and all options,
warrants and other rights to acquire Company Common Stock as is indicated on the
signature page of this Agreement.

D. In consideration of the execution and delivery of the Securities Purchase
Agreement by the Investors, the Stockholder desires to agree to vote the Company
Securities (as defined herein) over which the Stockholder has voting power and
agrees to certain transfer and sale restrictions with respect to any and all
Company Securities owned, beneficially or of record, by the Stockholder so as to
facilitate the consummation of the Transaction, in each case as further provided
herein.

NOW, THEREFORE, intending to be legally bound, the parties to this Agreement
agree as follows:

1. Certain Definitions. Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Securities Purchase Agreement.
For all purposes of and under this Agreement, the following terms shall have the
following respective meanings:

“Company Securities” means, with respect to the Stockholder, (i) all securities
of the Company (including all Company Common Stock and all options, warrants and
other rights to acquire Company Common Stock) owned, beneficially or of record,
by the Stockholder as of the date hereof, whether vested or unvested, and
(ii) all additional securities of the Company (including all Company Common
Stock and all options, warrants and other rights to acquire Company Common Stock
other than the rights to be distributed to stockholders of the Company pursuant
to the Rights Offering as contemplated by the Securities Purchase Agreement),
whether



--------------------------------------------------------------------------------

vested or unvested, of which the Stockholder acquires ownership, beneficially or
of record (regardless of the method by which the Stockholder acquires
ownership), during the period commencing with the execution and delivery of this
Agreement and expiring on the Expiration Date (as defined below).

“Expiration Date” means the first to occur of (i) the Closing Date, (ii) the
termination of the Securities Purchase Agreement pursuant to the terms thereof,
(iii) as to the Stockholder, upon notice from any Grantee in accordance with
Section 3(e) hereof and (iv) upon mutual written agreement of the parties hereto
to terminate this Agreement.

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, exchange, pledge, hypothecation, or the grant of a
lien, security interest or encumbrance in or upon, or the gift or other
disposition of such security (including transfers by testamentary or intestate
succession or otherwise by operation of law) or any right, title or interest
therein (including, but not limited to, any right or power to vote to which the
holder thereof may be entitled, whether such right or power is granted by proxy
or otherwise), or the record or beneficial ownership thereof.

2. Agreement to Vote Company Securities.

(a) Prior to the Expiration Date, at every meeting of the stockholders of the
Company called, and at every adjournment or postponement thereof, the
Stockholder shall cause the Company Securities owned by the Stockholder to be
present thereat for purposes of establishing a quorum and, to the extent not
voted by the persons appointed as proxies pursuant to this Agreement, vote the
Stockholder’s Company Securities: (i) in favor of (A) the approval or adoption
of the Transaction and the other transactions contemplated thereby, (B) the
approval of any other matter that is intended and would reasonably be expected
to facilitate the Transaction that is put to a vote of the stockholders of the
Company; and (ii) against (A) the approval or adoption of any proposal made in
opposition to, or in competition with, the Transaction, (B) any action or
agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the
Securities Purchase Agreement or which would result in any of the conditions to
the consummation of the Transaction under the Securities Purchase Agreement not
being fulfilled or (C) any other action, agreement or proposal that is intended,
or would reasonably be expected to materially impede, interfere with, delay,
postpone, discourage or adversely affect the consummation of the Transaction.

(b) If Stockholder is the beneficial owner, but not the record holder, of the
Company Securities, the Stockholder agrees to take all actions necessary to
cause the record holder and any nominees to vote all of the Company Securities
in accordance with this Section 2.

3. Grant of Irrevocable Proxy.

(a) The Stockholder hereby irrevocably (to the fullest extent permitted by law)
grants to, and appoints, the Investors and each of their executive officers and
any of them, in their capacities as officers of the Investors (the “Grantees”),
the Stockholder’s sole and exclusive proxy and attorney-in-fact with full power
to each of substitution, for and in the name, place and stead of the
Stockholder, to vote the Company Securities or to instruct nominees or record

 

2



--------------------------------------------------------------------------------

holders to vote such Company Securities owned by the Stockholder, and, in the
sole discretion of the Grantees with respect to any proposed adjournments or
postponements of any meeting of the stockholders of the Company at which any of
the matters described in Section 2 hereof is to be considered.

(b) The Stockholder represents that any and all proxies heretofore given in
respect of the Stockholder’s Company Securities that may still be in effect are
not irrevocable. Any and all such proxies are hereby revoked and the Stockholder
agrees not to grant any subsequent proxies with respect to the Stockholder’s
Company Securities.

(c) The Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 3 is given to secure the performance of the duties of the Stockholder
under this Agreement. The Stockholder hereby further affirms that the
irrevocable proxy is coupled with an interest and may under no circumstances be
revoked, except as otherwise provided in this Agreement. Such irrevocable proxy
is executed and intended to be irrevocable in accordance with the provisions of
Section 212 of the DGCL until termination of this Agreement.

(d) The Grantees may not exercise this irrevocable proxy on any other matter
except as provided in this Agreement. The Stockholder may vote the Company
Securities on all other matters.

(e) Any Grantee may terminate this proxy with respect to the Stockholder at any
time at such Grantee’s sole election by written notice provided to the
Stockholder.

4. Transfer, Voting and Sale Restrictions.

(a) At all times during the period commencing with the execution and delivery of
this Agreement and expiring on the Expiration Date, the Stockholder shall not,
except as provided in Section 4(e), cause or permit any Transfer of any Company
Securities owned by the Stockholder to be effected. Any Transfer of any Company
Securities in violation of this Section 4 shall be void and have no force or
effect.

(b) The Stockholder understands and agrees that if the Stockholder attempts to
Transfer, vote or provide any other person with the authority to vote any of the
Company Securities owned by the Stockholder other than in compliance with this
Agreement, the Company shall not, and the Stockholder hereby unconditionally and
irrevocably instructs the Company not to, (i) permit any such Transfer on its
books and records, (ii) issue a new certificate representing any of the Company
Securities owned by the Stockholder or (iii) record such vote unless and until
the Stockholder shall have complied with the terms of this Agreement.

(c) Except for this Agreement and as otherwise permitted by this Agreement, from
and after the date hereof, the Stockholder will not enter into any voting
agreement with any person or entity with respect to any of the Company
Securities owned by the Stockholder or otherwise enter into any agreement or
arrangement with any person or entity limiting the Stockholder’s legal power,
authority or right to vote such Company Securities in favor of the approval of
the Transaction.

 

3



--------------------------------------------------------------------------------

(d) For the avoidance of doubt and notwithstanding anything in this Agreement to
the contrary, after the date hereof, the Stockholder may acquire ownership
(regardless of the method by which the Stockholder acquires ownership),
beneficially or of record, of any Company Securities, provided, that any such
Company Securities acquired during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date shall be subject
to all terms of this Agreement.

(e) Notwithstanding anything in this Agreement to the contrary, the Stockholder
may effect a Transfer of any Company Securities owned by the Stockholder to any
person or entity; provided, however, that any such Transfer shall be permitted
only if, as a condition precedent to such Transfer, the transferee in such
Transfer agrees in a writing that is reasonably satisfactory in form and
substance to the Investors to be bound by all terms of this Agreement as though
such transferee were a Stockholder hereunder.

5. Representations and Warranties of Stockholder. The Stockholder hereby
represents and warrants to the Investors as follows:

(a) Title to Securities. (i) The Stockholder is the beneficial or record owner
of the Company Securities indicated on the signature page of this Agreement free
and clear of any and all pledges, liens, security interests, mortgage, claims,
charges, restrictions (other than restrictions imposed in connection with
restricted stock grants under the Company’s equity incentive plans or
restrictions imposed by federal or state securities laws), options, title
defects, encumbrances, proxies or voting trusts or agreements, and (ii) the
Stockholder does not beneficially own any capital stock or securities of the
Company other than the Company Securities set forth on the signature page of
this Agreement. Prior to the termination of this Agreement, the Stockholder
agrees to promptly notify the Investors of any additional Company Securities
that the Stockholder becomes the beneficial owner of after the date hereof.

(b) Due Authorization, Etc. (i) The Stockholder has full power and authority to
make, enter into and carry out the terms of this Agreement and to grant the
irrevocable proxy as set forth in Section 3, (ii) this Agreement has been duly
and validly executed and delivered by the Stockholder and constitutes a valid
and binding agreement of the Stockholder enforceable against it in accordance
with its terms and (iii) as of the date hereof and for so long as this Agreement
remains in effect (including as of the date of any meeting of the stockholders
of the Company held during such period, which, for purposes of this Agreement,
includes any adjournment or postponement thereof), except for this Agreement or
as otherwise permitted by this Agreement, the Stockholder has full legal power,
authority and right to vote all of the Company Securities then owned of record
or beneficially by it, in favor of the approval and authorization of the
Transaction without the consent or approval of, or any other action on the part
of, any other person or entity (including, without limitation, any governmental
entity). Without limiting the generality of the foregoing, the Stockholder has
not entered into any voting agreement (other than this Agreement) with any
person or entity with respect to any of the Company Securities, granted any
person or entity any proxy (revocable or irrevocable) or power of attorney with
respect to any of the Company Securities, deposited any of the Company
Securities in a voting trust or entered into any arrangement or agreement with
any person or entity limiting or affecting its legal power, authority or right
to vote the Company Securities on any matter.

 

4



--------------------------------------------------------------------------------

(c) No Conflict. The execution and delivery of this Agreement and the
performance by the Stockholder of its agreements and obligations hereunder will
not result in any breach or violation of or be in conflict with or constitute
(with or without notice or the passage of time, or both) a default (or give rise
to any third party right of termination, cancellation, material modification or
acceleration) under any term of any organizational documents, agreement,
judgment, injunction, order, decree, law, regulation or arrangement to which the
Stockholder is a party or by which the Stockholder (or any of its assets) is
bound, except for any such breach, violation, conflict or default which,
individually or in the aggregate, would not impair or adversely affect the
Stockholder’s ability to perform its obligations under this Agreement or render
materially inaccurate any of the representations made by it herein.

(d) Brokers, Finders Fees. No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from the Investors or the
Company in respect of this Agreement based upon any arrangement or agreement
made by or on behalf of the Stockholder.

(e) Reliance by the Investors. The Stockholder understands and acknowledges that
the Investors and the Company are consummating the transactions contemplated by
the Securities Purchase Agreement in reliance upon the Stockholder’s execution
and delivery of this Agreement and the representations and warranties contained
herein.

(f) No Other Representations or Warranties. Except for the representations and
warranties set forth in this Section 5, the Stockholder makes no express or
implied representations or warranties with respect to the Stockholder, the
Company Securities or otherwise.

6. Confidentiality. The Stockholder recognizes that successful consummation of
the transactions contemplated by the Securities Purchase Agreement may be
dependent upon confidentiality with respect to the matters referred to herein.
In this regard, from the date hereof until public disclosure is made of this
Agreement pursuant to the Exchange Act or such other applicable Law, and so that
the Investors may rely on the safe harbor provisions of Rule 100(b)(2)(ii) of
Regulation FD promulgated under the Exchange Act, the Stockholder, solely in its
capacity as a stockholder, hereby agrees not to disclose or discuss such matters
with anyone not a party to this Agreement (other than its counsel and advisors,
if any) without the prior written consent of the Investors and the Company,
except for disclosures the Stockholder’s counsel advises are necessary in order
to comply with any Law, in which event the Stockholder shall give notice of such
disclosure to the Investors and the Company as promptly as practicable so as to
enable the Investors and the Company to seek a protective order from a court of
competent jurisdiction with respect thereto.

7. Termination. This Agreement shall automatically terminate and be of no
further force or effect whatsoever on the Expiration Date.

8. Action in Stockholder Capacity Only. The Stockholder makes no agreement or
understanding herein as a director, employee, officer or agent of the Company.
The Stockholder signs solely in its capacity as a record holder and beneficial
owner, as applicable, of Company Securities, and nothing herein shall limit or
affect any actions taken in any other capacity, including without limitation, as
an officer, director, employee, or agent of the Company.

 

5



--------------------------------------------------------------------------------

9. Miscellaneous Provisions.

(a) Amendments and Modifications. No amendment or modification in respect of
this Agreement shall be effective unless it shall be in writing and signed by
the Investors, the Company and the Stockholder.

(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, both written and oral, among or
between any of the parties with respect to the subject matter hereof.

(c) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware
without giving effect to principles of conflicts or choice of law.

(d) Consent to Jurisdiction; Venue. Each of the parties hereto irrevocably and
unconditionally agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by any other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the exclusive personal jurisdiction
of the aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason, (ii) any claim that it or its property
is exempt or immune from jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by applicable
Law, any claim that (A) the suit, action or proceeding in such court is brought
in an inconvenient forum, (B) the venue of such suit, action or proceeding is
improper or (C) this Agreement, or the subject mater hereof, may not be enforced
in or by such courts.

(e) Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR

 

6



--------------------------------------------------------------------------------

INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE EITHER OF SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9(e).

(f) Attorneys’ Fees. In any action at law or suit in equity to enforce this
Agreement or the rights of any of the parties hereunder, the prevailing party in
such action or suit shall be entitled to receive reasonable attorneys’ fees and
all other reasonable costs and expenses incurred in such action or suit.

(g) Assignment and Successors. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, including, without limitation, the
Stockholder’s estate and heirs upon the death of the Stockholder (including any
transferee of the Stockholder’s Company Securities), provided, that except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by any of
the parties hereto without the prior written consent of the other parties
hereto, except that the Investors, without obtaining the consent of the
Stockholder, shall be entitled to assign this Agreement or all or any of their
rights or obligations hereunder to any one or more Affiliates. Any assignment in
violation of the foregoing shall be void and of no effect.

(h) Third Party Beneficiaries. This Agreement is not intended to confer upon any
Person not a party to this Agreement any rights or remedies hereunder.

(i) Waiver; Remedies Cumulative. No failure on the part of the Investors to
exercise any power, right, privilege or remedy under this Agreement, and no
delay on the part of the Investors in exercising any power, right, privilege or
remedy under this Agreement, shall operate as a waiver of such power, right,
privilege or remedy; and no single or partial exercise of any such power, right,
privilege or remedy shall preclude any other or further exercise thereof or of
any other power, right, privilege or remedy. The Investors shall not be deemed
to have waived any claim available to the Investors arising out of this
Agreement, or any power, right, privilege or remedy of the Investors under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of the Investors; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given. All rights and
remedies existing under this Agreement are cumulative to, and not exclusive to,
and not exclusive of, any rights or remedies otherwise available.

(j) Cooperation. The Stockholder agrees to reasonably cooperate with the
Investors and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by the Investors to evidence or reflect

 

7



--------------------------------------------------------------------------------

the transactions contemplated by this Agreement and to carry out the intent and
purpose of this Agreement. The Stockholder hereby agrees that the Investors and
the Company may publish and disclose in any preliminary or final proxy statement
or registration statement (including all documents and schedules filed with the
SEC), the Stockholder’s identity and ownership of Company Securities and the
nature of the Stockholder’s commitments, arrangements and understandings under
this Agreement and may further file this Agreement as an exhibit to any such
proxy statement or registration statement or in any other filing made by the
Investors or the Company with the SEC relating to the Transaction.

(k) Severability. If any term or other provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect so long as the
economic or legal substance of this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

(l) Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

(m) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
the Investors and the Company shall be irreparably harmed and that there shall
be no adequate remedy at law for a violation of any of the covenants or
agreements of the Stockholder set forth in this Agreement. Therefore, the
Stockholder hereby agrees that, in addition to any other remedies that may be
available to the Investors or the Company, as applicable upon any such
violation, such party shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means to
which they are entitled at law or in equity, without requiring the posting of
any bond or other undertaking.

(n) Notices. All notices, consents, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if (a) delivered to the appropriate address by hand or overnight courier
(providing proof of delivery), or (b) sent by facsimile number with confirmation
of transmission by the transmitting equipment confirmed with a copy delivered as
provided in clause (a), in each case to the parties at the following address or
facsimile number (or at such other address or facsimile number for a party as
shall be specified by like notice): (i) if to the Investors or the Company, to
the address or facsimile number provided in the Securities Purchase Agreement,
including to the persons designated therein to receive copies; and (ii) if to
any Stockholder, to the Stockholder’s address or facsimile number shown below
the Stockholder’s signature on the signature pages hereof.

(o) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

 

8



--------------------------------------------------------------------------------

(p) Headings. The headings contained in this Agreement are for the convenience
of reference only, shall not be deemed to be a part of this Agreement and shall
not be referred to in connection with the construction or interpretation of this
Agreement.

(q) Legal Representation. This Agreement was negotiated by the parties with the
benefit of legal representation and any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
party shall not apply to any construction or interpretation.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

BRUCKMANN, ROSSER, SHERRILL
& CO. III, L.P.

By:  

 

Its:  

BRS COINVESTOR III, L.P.

By:  

 

Its:  



--------------------------------------------------------------------------------

RUTH’S HOSPITALITY GROUP, INC. By:  

 

Its:  



--------------------------------------------------------------------------------

[Name of Director or Officer]

By:  

 

  [Name of Director or Officer]

Address:

Company Securities Beneficially Owned by Stockholder:



--------------------------------------------------------------------------------

SCHEDULE OF SIGNATORIES

 

NAME

 

NUMBER OF SHARES OWNED

Carla R. Cooper   19,528 Bannus B. Hudson   17,000 Sarah C. Jackson   50,000
Robert S. Merritt   0 Michael P. O’Donnell   40,000 Robin P. Selati   4,119,132
Samuel A. Tancredi   0 Kevin W. Toomy   0 Robert M. Vincent  

500 Street Name

15,000 Vested Restricted Stock

60,000 Unvested Restricted Stock

Alan Vituli   0